Citation Nr: 1712856	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to July 1975 and from September 1976 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously before the Board in July 2014, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

A psychiatric disability is not proximately due to or aggravated by the service-connected right ear hearing loss disability.


CONCLUSION OF LAW

A psychiatric disability is not proximately due to or aggravated by service-connected right ear hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that his psychiatric disability, manifested by depression, is due to his service-connected right ear hearing loss disability.  The Board notes that the evidence does not reflect, and the Veteran has not asserted, that he has a psychiatric disability that is directly related to his active service.  Therefore, the Board will limit its consideration to the claim of entitlement to service connection based on secondary service connection. 

In February 2010, the Veteran was seen by his VA Medical Center mental health treatment provider.  At that time, the Veteran reported that he had experienced an onset, and worsening, of depression over the past two years when his sensory loss (hearing, olfaction, and gustation) became more pronounced.  The Veteran reported experiencing anhedonia, specifically reporting that he was unable to enjoy activities without olfaction and gustation.   

In April 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner thoroughly reviewed the record, to include the Veteran's mental health treatment records.  The examiner noted that a review of the mental health treatment records showed that Veteran reported his hearing loss as a factor in his depression, but that he seemed to place more weight on the loss of his senses of taste and smell as a precipitating factor for his depression.  The hearing loss was specifically noted to be of secondary importance.  The examiner diagnosed dysthymia and noted that the Veteran was much more likely to attribute his depressive symptoms to his loss of smell and taste, especially given the fact that he had success making adaptive efforts to deal with his right ear hearing loss symptoms.  The examiner noted that while the Veteran's VA Medical Center mental health treatment provider had indicated that the Veteran's depressive symptoms were a result of his hearing loss, upon reading the actual note from the Veteran's VA Medical Center mental health treatment provider, it appeared that it was simply a reporting of what the Veteran himself had reported and not an actual medical finding.  The examiner further noted that the Veteran's VA Medical Center mental health treatment provider appeared to be of a similar impression, that the loss of taste and smell were paramount in the maintenance of the Veteran's depression.  The examiner did acknowledge that the Veteran first noted his depression during a period in which he also reported a worsening in his hearing acuity, but further noted that it was during the same period in which he also noted the occurrence of problems with his senses of taste and smell. 

In an April 2011 statement, the Veteran contended that his depression was due to his hearing loss.  He argued that, although he had made efforts to adapt to the hearing loss, he contended that the decreased hearing acuity contributed to his depression.

In a May 2011 letter from the Veteran's VA Medical Center mental health treatment provider, it was noted that the Veteran had been treated for depression and that the Veteran attributed his depression to his hearing loss.  The Veteran's mental health treatment provider went on to note that the Veteran discussed his hearing loss with him and other psychologists on multiple visits and that to his knowledge, there was no way to determine that the Veteran's depression was due more to his other sensory losses (smell and taste) than to his hearing, other than considering the Veteran's attribution.  

The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In this case, it appears from the letter provided by the Veteran's VA Medical Center mental health treatment provider that the finding that the Veteran's hearing loss causes his depression is based solely on the statements provided by the Veteran and it does not appear that there is any sort of conclusions made that are supported by actual objective medical evidence.  As a result, the Board finds the May 2011 letter from the Veteran's VA Medical Center mental health treatment provider to be insufficient upon which to base a grant of entitlement to service connection.  

In an August 2014 statement, the Veteran affirmed his conviction that his service-connected right ear hearing loss has contributed to his depression.  He elaborated that he had attempted to adapt to his hearing loss, but that the permanent loss in hearing nonetheless contributed to his depression.
 
In August 2014, the Veteran was afforded another VA examination.  At that time, the examiner examined the Veteran and thoroughly reviewed the claims file.  The examiner cited to all relevant evidence in the claims file.  The examiner diagnosed major depressive disorder with anxious distress.  The examiner opined that an opinion as to whether the Veteran's depression was caused or aggravated by his service-connected right ear hearing loss disability could not be provided without resorting to speculation.  However, the examiner noted that no clear connection could be established between the Veteran's depressive cognitions and his loss of hearing.  The examiner further noted that the examination of the Veteran identified several depressive cognitions, but that the various themes of those cognitions did not include themes of disability or poor self-esteem attributable to his hearing problems.  The examiner further cited to evidence of record which tended to show that the Veteran's depressive symptoms were related to his loss of smell and taste rather than his hearing loss.  The examiner acknowledged that while the Veteran reported that his depression was due to his hearing deficit, a review of the claims file revealed there to be some variability in the Veteran's verbal reports.  In this regard, the examiner noted that in some documentation, the Veteran attributed his depression to his hearing deficits, while in other documentation his depression was attributed to his loss of his senses of taste and smell.  Further, the examiner noted that the Veteran was observed at the VA examination to verbally report that his depression was related to his loss of senses of taste and smell.

The Board notes that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the Board acknowledges that the August 2014 VA examiner indicated that an opinion could not be provided in this case without resorting to speculation.  However, the examiner thoroughly reviewed the claims file and recited the evidence that was both for and against the claim.  Additionally, the examiner gave a clear reasoning for why an opinion could not be provided in this case, much of which hinged on actual objective findings and conclusions that the Veteran himself was not consistent in his reports throughout the pendency of this appeal.  Therefore, the Board finds that the statement provided by the August 2014 VA examiner has been adequately supported and can be relied upon in the adjudication of this claim as the information and documentation provided satisfies the requirements set forth in Jones.  

As such, the Board finds that the April 2010 and August 2014 VA opinions are adequate, when read in conjunction with one another, to serve as negative evidence against the claim.  In this regard, the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, as noted above, the opinion provided by the Veteran's VA Medical Center mental health treatment provider is not sufficient evidence upon which to base a grant of benefits in this case.  

Additionally, while the Veteran is competent to report symptoms of depression, he is not competent to provide an opinion that his depression is caused or chronically worsened by a service-connected disability.  That opinion is one that would require medical expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Therefore, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include as due to service-connected right ear hearing loss disability, is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


